Citation Nr: 0032827	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Evaluation of status post fusion, left ankle, with 
degenerative joint changes and history of synovitis, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In June 1999, a hearing was held before Constance B. Tobias, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  

The case was previously before the Board in November 1999, 
when it was remanded for VA medical records and examination 
of the veteran.  The requested development has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA 
records were obtained.  The veteran was examined in February 
2000, with the examiner providing an opinion addendum in May 
2000.  The Board now proceeds with its review of the appeal.  

The representative mentioned special monthly compensation at 
the June 1999 hearing.  The June 2000 supplemental statement 
of the case discussed special monthly compensation.  However, 
the veteran's entitlement to special monthly compensation has 
not actually been adjudicated in a rating decision.  This 
issue is referred to the RO for appropriate disposition.  

The issue of entitlement to special monthly compensation is 
not before the Board.  Jurisdiction does indeed matter and it 
is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Also, this Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has noted that:  Furthermore, 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  
None of the steps required for jurisdiction have been 
satisfied.  Even if the June 2000 supplemental statement of 
the case could be construed as adjudication of the issue, 
there is no response from the veteran which could be 
construed as an NOD.  Cf. Manlincon v. West, 12 Vet. App. 238 
(1999).  Further, when another part of VA argued that an 
issue over which the Board did not have jurisdiction should 
be remanded, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected left ankle disorder is manifested 
by fusion of the left ankle joint in 10 degrees plantar 
flexion.  

3.  The service-connected status post fusion, left ankle, 
with degenerative joint changes and history of synovitis 
involves the lower left extremity exclusively below the knee.  

4.  The service-connected status post fusion, left ankle, 
with degenerative joint changes and history of synovitis does 
not present such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
status post fusion, left ankle, with degenerative joint 
changes and history of synovitis have not been met.  
38 U.S.C.A. §§ 1155, 5107A (West 1991); 38 C.F.R. Part 4, 
including § 4.68 and Codes 5165, 5270 (2000).  

2.  The criteria for an extraschedular rating for status post 
fusion, left ankle, with degenerative joint changes and 
history of synovitis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records document a sprained ankle.  In July 
1968, synovitis of the left ankle with chondrolysis and 
osteocartilaginous loose bodies was surgically treated with 
an arthrotomy of the left ankle with synovectomy of the ankle 
joint and removal of loose osteocartilage.  In February 1969, 
villunodular synovitis with chondrolysis and moderately 
severe degenerative arthritis of the left ankle were treated 
with arthrotomy, partial capsulectomy and synovectomy and 
debridement.  

On January 15, 1991, the Board denied service connection for 
residuals of an injury to the left ankle.  On January 17, 
1991, the RO received new and material evidence.  This led to 
a reopening of the claim and a grant of service connection.  

March 1997 VA X-rays confirmed fusion of the left ankle.  On 
the March 1997 VA examination, there was a very faint 5 
centimeter incision over the instep of the left ankle.  
Dorsiflexion and plantar flexion was 0; however, the forefoot 
could be flexed 10 degrees.  The heel was immobile, without 
calluses.  There was no pain or spasm on examination of the 
ankle joint.  The diagnosis was status post left ankle 
fusion, January 1990, for severe degenerative arthritis of 
the left ankle.  The veteran complained that his ankles were 
somewhat swollen at the end of the day.  The doctor was of 
the opinion that the veteran's morbid obesity would explain 
the ankle swelling rather than the ankle surgery.  

On the February 2000 VA examination, there was no hair on the 
lower extremities below the knee.  The doctor could not 
palpate pulses about the foot or ankle, bilaterally.  Skin on 
both feet was dry and shiny.  There was some mild to moderate 
chronic edema about the left ankle and lower leg.  
Examination of the left foot revealed that the scars from 
previous surgery were well healed.  The left foot and ankle 
were fused in approximately 10 degrees of plantar flexion.  
There was no movement in the ankle joint, subtalar joint, 
midtarsal or tarsal joints.  The Achilles tendon was intact.  
There was decreased sensory response to light touch and 
pinprick from midcalf to the toes of the foot.  December 1999 
X-rays were reported to show a solid fusion of the left ankle 
with 3 screws in place. There was moderately advanced 
degenerative joint disease in the subtalar joint and 
narrowing of the talonavicular joint.  The diagnoses were 
history of trauma to the left ankle in service, left ankle 
fusion secondary to degenerative change, absent motion in the 
left ankle, subtalar joint, midtarsal, and tarsal joints, and 
probable intermittent claudication.  The doctor commented 
that the veteran had a very significant disability to the 
left foot and ankle.  He not only had fusion of the ankle, 
but had essentially no motion in the subtalar, midtarsal and 
tarsal joints.  He also had painful cramps after walking 100 
yards, which were most likely on the basis of intermittent 
claudication.  He was massively obese and unemployable.  The 
veteran's functioning was severely limited by the condition 
of his left foot, left ankle and intermittent claudication.  

While the case was on remand from the Board, the RO, in a 
June 2000 rating decision, granted a 40 percent rating for 
the service-connected left ankle disability.  The RO 
considered the assignment of staged ratings in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In the June 
2000 supplemental statement of the case, the RO explained 
that the severity of the service-connected disorder had been 
generally consistent since entitlement was established and 
therefore a staged rating was not warranted in this case.  
The RO assigned the 40 percent rating effective January 17, 
1991, when the claim was reopened.  The effective date of an 
award of compensation based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found but shall not be earlier than receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  The veteran has not disagreed with 
the June 2000 rating decision.  However, he had previously 
asserted that the disability warranted a 60 percent rating.  
Thus, the matter has been returned to the Board for further 
consideration.  

Development

As to the issue on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statements of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim and indicated the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  
All VA and other relevant Federal records have been obtained.  
The service medical records are in the claims folder.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

At his June 1999 hearing, at the RO, the undersigned 
explained the issues to the veteran and his representative 
and discussed the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  

In November 1999, the case was remanded for VA medical 
records and examination of the veteran.  The requested 
development was completed.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998)  The VA records were obtained.  A 
medical examination as well as medical opinion necessary to 
make a decision on this claim were also obtained.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

The current 40 percent is the maximum rating which can be 
assigned for an ankle disability under the rating schedule.  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2000).  

Ankylosis of the ankle, in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity will be rated as 
40 percent disabling.  Ankylosis of the ankle, in plantar 
flexion, between 30° and 40°, or in dorsiflexion, between 0° 
and 10° will be rated as 30 percent disabling.  Ankylosis of 
the ankle, in plantar flexion, less than 30° will be rated as 
20 percent disabling.  38 C.F.R. Part 4, Code 5270 (2000).  

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (2000).  

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position will be rated as 20 percent 
disabling.  Ankylosis of the subastragalar or tarsal joint in 
a good weight-bearing position will be rated as 10 percent 
disabling.  38 C.F.R. Part 4, Code 5272 (2000).  

Malunion of the os calcis or astragalus will be rated as 20 
percent disabling where there is marked deformity and as 10 
percent disabling where there is moderate deformity.  
38 C.F.R. Part 4, Code 5273 (2000).  

Astragalectomy residuals will be rated as 20 percent 
disabling.  38 C.F.R. Part 4, Code 5274 (2000).  

Amputation Rule

Further, 38 C.F.R. § 4.68 (2000), the Amputation Rule, 
specifically prohibits a rating in excess of 40 percent for 
impairment below the knee.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  38 C.F.R. 
§ 4.68 (2000).  

That is, a schedular rating in excess of 40 percent would 
require involvement or amputation of the knee.  38 C.F.R. 
Part 4, Codes 5164, 5256-5263 (2000).  It has not been 
claimed that the service-connected ankle disorder involves 
the knee.  Neither does the record raise such a claim.  
Consequently, a schedular evaluation in excess of 40 percent 
may not be awarded.  

Scars

Additional ratings could be assigned for scars.  Superficial 
scars will be rated as 10 percent disabling where they are 
poorly nourished, with repeated ulceration or tender and 
painful on objective demonstration.  38 C.F.R. Part 4, Codes 
7803, 7804 (1999).  Where these criteria are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(1999).  There is no evidence that the post-operative scars 
are ulcerated or tender and painful on objective 
demonstration as required for evaluation under 38 C.F.R. 
Part 4, Codes 7803, 7804 (2000).  The surgical scars were 
described as well healed on the February 2000 VA examination.  



Extraschedular Evaluation

The question of an extraschedular rating is a component of 
the appellant's claim for an increased rating.  Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  The RO considered this 
aspect of the claim, in the first instance, in the April 1998 
statement of the case and again in the June 2000 supplemental 
statement of the case.  The RO denied the assignment of a 
higher rating on an extraschedular basis.  

The veteran has consistently asserted that his service-
connected left ankle disability should be rated at least 60 
percent disabling, since such a rating could only be assigned 
on an extraschedular basis, the Board has considered the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

The RO considered the veteran's claim in accordance with 38 
C.F.R. § 3.321(b)(1) and explained its decision in the April 
1998 statement of the case and again in the June 2000 
supplemental statement of the case.  The RO noted that the 
service-connected left ankle condition has not required 
hospitalization for inpatient care for over a decade.  
Further, a physician provided an opinion that the veteran's 
condition would not prohibit any forms of employment except 
for the most strenuous and physically demanding occupations.  

The Board has reviewed the record to determine if an 
extraschedular rating, in excess of 40 percent, was warranted 
at any stage of the claim.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

All pertinent medical records identified by the veteran have 
been obtained.  These show treatment for several 
disabilities.  The medical records show that the ankle 
disorder has not required any hospitalization since the claim 
was reopened.  The preponderance of the evidence is against 
the frequent periods of hospitalization which are one of the 
criteria for an extraschedular rating.  

As to the marked inference with employment criteria, the 
medical records show the veteran has several non-service-
connected disabilities which interfere with working.  In 
attempting to balance the positive and negative evidence on 
this point, the Board notes that there is no evidence that 
the ankle disorder results in marked inference with 
employment, beyond the industrial impairment contemplated by 
the current 40 percent rating.  There is evidence against 
marked inference with employment warranting an extraschedular 
rating.  

In April 1997, the examiner who did the March 1997 VA 
examination expressed the opinion that since the fusion, the 
veteran had performed quite well.  He was able to return to 
work and retired as a bartender at age 62.  He was able to 
walk and ambulate without restriction within his lifestyle so 
it would appear that the ankle was not a limitation at the 
time of the evaluation.  The doctor reiterated that the 
veteran was functioning reasonably well.  

In May 2000, another VA physician expressed an opinion based 
on the February 2000 VA examination.  It was noted that the 
veteran complained he was increasingly housebound and unable 
to work.  The doctor expressed the opinion that the veteran 
would be able to work in a sedentary occupation or perform 
light manual labor.  If it were only for the service-
connected ankle fusion, he could do moderately heavy work.  
The 2 main deterrents from working were the non-service-
connected intermittent claudication affecting the lower 
extremities and the veteran's massive obesity.  

The preponderance of the evidence establishes that the 
service-connected ankle disorder does not present such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The criteria for an extraschedular 
evaluation have not been met.  

Conclusion

The veteran has asserted that his left ankle disorder should 
be evaluated at least 60 percent disabling.  Neither he nor 
his representative have identified any basis in the rating 
criteria for a rating in excess of 40 percent.  The 
physicians have found intermittent claudication which affects 
both lower extremities; however service connection for that 
disorder has not been established.  If service connection 
were established, the disability would be separately rated.  
38 C.F.R. Part 4, § 4.104, Code 7116 (2000).  The 
intermittent claudication is not inextricably intertwined 
with the current issue.  As to the service-connected left 
ankle disorder, the manifestations described by the veteran 
and the physicians are within the criteria for the current 
rating.  No higher schedular rating can be assigned.  While 
the veteran has other health problems which require 
hospitalization and interfere with his ability to work, the 
preponderance of evidence demonstrates that the service-
connected ankle disorder does not present such an exceptional 
or unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant an extraschedular 
evaluation.  Consequently, there is no schedular or 
extraschedular basis for a higher evaluation.  




ORDER

An evaluation in excess of 40 percent for status post fusion, 
left ankle, with degenerative joint changes and history of 
synovitis is denied.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals




 


